In the
                Court of Appeals
        Second Appellate District of Texas
                 at Fort Worth
              ___________________________
                   No. 02-20-00317-CV
              ___________________________

  MAYPHOUS COLLINS AND AKILAH COLLINS, Appellants

                              V.

LESHA STRAUSZ AND PLANO COLLISION CENTER, INC. D/B/A
   AUTONATION COLLISION CENTER PLANO, Appellees



           On Appeal from the 352nd District Court
                   Tarrant County, Texas
               Trial Court No. 352-305020-18


          Before Sudderth, C.J.; Kerr and Womack, JJ.
          Memorandum Opinion by Justice Womack
                          MEMORANDUM OPINION

                                 I. INTRODUCTION

      Appellants Mayphous Collins and Akilah Collins sued Appellees Lesha Strausz

and Plano Collision Center, Inc. d/b/a AutoNation Collision Center Plano for alleged

damages to Appellants’ custom 2016 Tesla Model X P90D.                Both Strausz and

AutoNation filed for no-evidence and traditional summary judgment on each of

Appellants’ claims, and the trial court granted summary judgment in favor of Strausz

and AutoNation.     In two issues, Appellants challenge the trial court’s grants of

summary judgment. We will affirm.

                                  II. BACKGROUND

      In 2016, Appellants purchased the Tesla for $160,266.97. Two years after that

purchase, Strausz rear-ended the Tesla while it was stopped at a red light.1 Mr. Collins

spent weeks researching Tesla-certified and Tesla-approved repair shops, and he

eventually chose AutoNation, bringing the vehicle in for repairs six weeks after the

wreck. The Tesla remained at AutoNation for over five months, and when Mr.

Collins arrived to pick up the vehicle, he noticed that it had allegedly sustained

damages that had not been present when he had brought it to AutoNation.

According to Mr. Collins, he noticed certain cosmetic damages to the vehicle, and

more importantly, he contended that the vehicle had sustained water damage. Four


      1
       Mr. Collins was the Tesla’s driver at the time of the wreck.


                                           2
months later, Mr. Collins had the Tesla towed to his home, and he has not driven it

since that time. Around the time that the vehicle was towed to Mr. Collins’s home,

AutoNation presented him with a final bill for the repairs totaling $7,777.88. The

parties do not dispute that Strausz’s insurance carrier paid for that final bill.

       Appellants later filed suit against Strausz and AutoNation alleging the following

claims: (1) breach of a bailment agreement; (2) negligent and fraudulent

misrepresentation; (3) violation of the Deceptive Trade Practices and Consumer

Protection Act (the DTPA); and (4) negligence and negligence per se.2               As to

damages, Appellants alleged that the Tesla was “a total loss.” They stated that they

were entitled to “the cost to replace the Vehicle with a vehicle of like[] kind[] and

quality—which would be best determined by replacement with another 2016 Tesla

Model X P90D, in the same condition as the Vehicle immediately prior to the [car

wreck with Strausz].” They alleged that in total-loss situations, the depreciation of a

vehicle would typically be deducted from the replacement cost, but they argued that a

custom car, like their Tesla, “may actually appreciate in value.” They also stated that

because the Telsa was a unique custom good, its value also included “service


       For simplicity, we will refer to Appellants’ negligence and negligence per se
       2

claims collectively as Appellants’ “negligence claim.” See Johnson v. Enriquez,
460 S.W.3d 669, 673 (Tex. App.—El Paso 2015, no pet.) (“Negligence per se is not a
separate cause of action independent of a common-law negligence cause of action.”);
Thomas v. Uzoka, 290 S.W.3d 437, 445 (Tex. App.—Houston [14th Dist.] 2009, pet.
denied) (“Negligence per se is not a separate cause of action that exists independently
of a common-law negligence cause of action.”).


                                             3
value[,] . . . sentimental value[,] . . . and intrinsic value.” Appellants maintained that

their total-loss damages should be valued “at a minimum” of $160,266.97—the

amount that they paid when they had purchased the vehicle in 2016. Appellants also

sought damages relating to their purported payment for a rental vehicle that was

utilized while their Tesla was being repaired.

      Strausz filed a no-evidence and traditional motion for summary judgment on

each of Appellants’ claims. The trial court granted summary judgment in Strausz’s

favor on Appellants’ bailment, negligent and fraudulent misrepresentation, and DTPA

claims, but the trial court denied summary judgment on Appellants’ negligence claim.

AutoNation also filed a no-evidence and traditional motion for summary judgment on

each of Appellants’ claims.        The trial court granted summary judgment in

AutoNation’s favor on each of Appellants’ claims. Appellants moved for the trial

court to reconsider that ruling, arguing that new testimony from their expert, Kevin

Newsom, warranted setting aside the summary-judgment ruling.             The trial court

denied Appellants’ motion to reconsider.3

      Strausz later filed a no-evidence and traditional motion for summary judgment

on Appellants’ remaining negligence claim. The trial court granted Strausz summary

judgment on that claim, and the trial court signed a final judgment. Appellants asked

      3
        In its order denying Appellants’ motion to reconsider, the trial court corrected
a statement made in its prior order granting AutoNation summary judgment. The
prior order had stated that it was final and that it disposed of all parties. In the new
order, the trial court made clear that the negligence claim against Strausz remained.


                                            4
the trial court to reconsider that ruling, citing testimony from Newsom that was not

included in their response to Strausz’s motion for summary judgment on the

negligence claim. The trial court denied Appellants’ motion to reconsider, and this

appeal followed.

                                  III. DISCUSSION

      In their first issue, Appellants argue that the trial court erred by granting

summary judgment in Strausz’s favor. In their second issue, Appellants argue that the

trial court erred by granting summary judgment in AutoNation’s favor.

A. Standard of Review

      When a party moves for both no-evidence and traditional summary judgment,

we first review the trial court’s summary judgment under the no-evidence standard.

Ford Motor Co. v. Ridgway, 135 S.W.3d 598, 600 (Tex. 2004). Under that standard, after

an adequate time for discovery, the party without the burden of proof may, without

presenting evidence, move for summary judgment on the ground that no evidence

supports an essential element of the nonmovant’s claim or defense. Tex. R. Civ. P.

166a(i). The motion must specifically state the elements for which no evidence exists.

Id.; Timpte Indus., Inc. v. Gish, 286 S.W.3d 306, 310 (Tex. 2009). The trial court must

grant the motion unless the nonmovant produces summary-judgment evidence that

raises a genuine, material fact issue. See Tex. R. Civ. P. 166a(i) & 1997 cmt.; Hamilton

v. Wilson, 249 S.W.3d 425, 426 (Tex. 2008).



                                           5
      When reviewing a no-evidence summary judgment, we examine the entire

record in the light most favorable to the nonmovant, indulging every reasonable

inference and resolving any doubts against the motion. Sudan v. Sudan, 199 S.W.3d

291, 292 (Tex. 2006). We review a no-evidence summary judgment for evidence that

would enable reasonable and fair-minded jurors to differ in their conclusions.

Hamilton, 249 S.W.3d at 426 (citing City of Keller v. Wilson, 168 S.W.3d 802, 822 (Tex.

2005)). We credit evidence favorable to the nonmovant if reasonable jurors could,

and we disregard evidence contrary to the nonmovant unless reasonable jurors could

not. Timpte Indus., 286 S.W.3d at 310 (citing Mack Trucks, Inc. v. Tamez, 206 S.W.3d

572, 582 (Tex. 2006)). If the nonmovant brings forward more than a scintilla of

probative evidence that raises a genuine issue of material fact, then a no-evidence

summary judgment is not proper. Smith v. O’Donnell, 288 S.W.3d 417, 424 (Tex. 2009);

King Ranch, Inc. v. Chapman, 118 S.W.3d 742, 751 (Tex. 2003).

B. The Summary Judgment in Favor of Strausz

      1. Claim for Breach of Bailment Agreement

      In their petition, Appellants alleged that Strausz had breached a bailment

agreement. To prove a bailment—something necessary to sustain a claim for breach

of a bailment agreement—a plaintiff must establish the following: (1) the delivery of

personal property from one person to another for a specific purpose; (2) acceptance

by the transferee of the delivery; (3) an agreement that the purpose will be fulfilled;

and (4) an understanding that the property will be returned to the transferor. DeLaney

                                           6
v. Assured Self Storage, 272 S.W.3d 837, 839 (Tex. App.—Dallas 2008, no pet.); Sears,

Roebuck & Co. v. Wilson, 963 S.W.2d 166, 168–69 (Tex. App.—Fort Worth 1998, no

pet.).

         In her no-evidence motion, Strausz argued that Appellants had no evidence to

support any of the four elements required to prove the existence of a bailment. In

their response, Appellants did not produce any evidence to support those challenged

elements. Indeed, in the section of their response addressing the bailment claim—a

section that was just over one page in length—Appellants merely responded to an

argument made in Strausz’s traditional motion for summary judgment regarding

whether she could be held liable for the actions of her insurance carrier; Appellants

said nothing about the elements challenged in Strausz’s no-evidence motion.

Appellants’ response did not point us to any evidence raising a genuine, material issue

of fact as to the challenged elements, and having reviewed the evidence attached to

their response, we have found none.4

         Examining the entire record in the light most favorable to Appellants and

indulging every reasonable inference and resolving any doubts against the motion,


        Appellants attached to their response the following: (1) a “Texas Peace
         4

Officer’s Crash Report” of the car wreck with Strausz; (2) excerpts from Strausz’s
deposition relating to the day of the wreck; (3) excerpts from Mr. Collins’s deposition
relating to issues with the Tesla following the wreck and following his taking of the
vehicle to AutoNation for repairs; and (4) an affidavit from Mrs. Collins declaring that
the statements contained in the factual background section of the response—none of
which concerned the challenged bailment elements—were true and correct.


                                           7
Appellants failed to produce summary-judgment evidence raising a genuine issue of

material fact on the four elements required to prove the existence of a bailment. See

Tex. R. Civ. P. 166a(i); DeLaney, 272 S.W.3d at 839; Sears, Roebuck & Co., 963 S.W.2d

at 168–69. Accordingly, we hold that the trial court did not err by granting summary

judgment in favor of Strausz on Appellants’ claim for breach of a bailment agreement.

We overrule this portion of Appellants’ first issue.

      2. Misrepresentation Claims

      In their petition, Appellants alleged that Strausz, by and through her agent,

made negligent and fraudulent misrepresentations to them concerning the repair of

the Tesla. To prevail on a negligent-misrepresentation claim, a plaintiff must establish

the following: (1) the defendant, in the course of his business, profession, or

employment, or in another transaction in which he had a pecuniary interest, supplied

to the plaintiff false information for guidance in a business transaction; (2) the

defendant failed to exercise reasonable care or competence in obtaining or

communicating the information; (3) the plaintiff justifiably relied on the information;

and (4) the defendant’s negligent misrepresentation proximately caused the plaintiff to

suffer pecuniary loss. Maddox v. Vantage Energy, LLC, 361 S.W.3d 752, 760 n.9 (Tex.

App.—Fort Worth 2012, pet. denied). To prevail on a fraudulent-misrepresentation

claim, a plaintiff must establish the following: (1) a material representation was made;

(2) the representation was false; (3) when the representation was made, the speaker

knew it was false or made it recklessly without any knowledge of the truth and as a

                                            8
positive assertion; (4) the speaker made the representation with the intent that the

plaintiff act upon it; (5) the plaintiff acted in reliance on the representation; and (6) the

plaintiff thereby suffered injury. Cent. Petroleum Ltd. v. Geosci. Res. Recovery, LLC,

543 S.W.3d 901, 921 (Tex. App.—Houston [14th Dist.] 2018, pet. denied) (citing

Italian Cowboy Partners, Ltd. v. Prudential Ins. Co. of Am., 341 S.W.3d 323, 337 (Tex.

2011)).

       In her no-evidence motion, Strausz argued that Appellants had no evidence

that she had made any representations to them and no evidence that they had relied

on any representations. In their response, Appellants did not produce any evidence to

support those challenged elements. Rather, Appellants pointed to statements made in

their petition to support their misrepresentation claims. Pleadings, even if sworn to,

do not constitute summary-judgment proof. Laidlaw Waste Sys. (Dall.), Inc. v. City of

Wilmer, 904 S.W.2d 656, 660 (Tex. 1995).

       Examining the entire record in the light most favorable to Appellants and

indulging every reasonable inference and resolving any doubts against the motion,

Appellants failed to produce summary-judgment evidence raising a genuine issue of

material fact that Strausz had made a representation to them and that they had relied

on said representation. See Tex. R. Civ. P. 166a(i); Cent. Petroleum Ltd., 543 S.W.3d at

921; Maddox, 361 S.W.3d at 760 n.9. Accordingly, we hold that the trial court did not

err by granting summary judgment in favor of Strausz on Appellants’ negligent and



                                             9
fraudulent misrepresentation claims. We overrule this portion of Appellants’ first

issue.

         3. DTPA Claim

         In their petition, Appellants alleged that Strausz, by and through her agent,

violated the DTPA. To prevail on a DTPA claim, a plaintiff must establish the

following: (1) he is a consumer; (2) the defendant can be sued under the DTPA;

(3) the defendant committed a wrongful act by engaging in a false, misleading, or

deceptive act that is enumerated in a subdivision of Texas Business and Commerce

Code Section 17.46(b), breached an express or implied warranty, or engaged in an

unconscionable action or course of action; and (4) that the act constituted a producing

cause of the plaintiff’s damages. Godfrey v. Sec. Serv. Fed. Credit Union, 356 S.W.3d 720,

725 (Tex. App.—El Paso 2011, no pet.); see Tex. Bus. & Com. Code Ann. §§ 17.41–

17.63.

         In her no-evidence motion, Strausz argued that Appellants had no evidence

that they were consumers, that she could be properly sued under the DTPA, or that

she had committed any wrongful act. In their response, Appellants did not produce

any evidence to support those challenged elements. Once again, Appellants pointed

to statements that they had made in their petition to support their claim. As noted

above, pleadings do not constitute summary-judgment proof. Laidlaw, 904 S.W.2d at

660.



                                           10
       Examining the entire record in the light most favorable to Appellants and

indulging every reasonable inference and resolving any doubts against the motion,

Appellants failed to produce summary-judgment evidence raising a genuine issue of

material fact that they were consumers, that Strausz could be properly sued under the

DTPA, and that Strausz had committed any wrongful act. See Tex. R. Civ. P. 166a(i);

Godfrey, 356 S.W.3d at 725. Accordingly, we hold that the trial court did not err by

granting summary judgment in favor of Strausz on Appellants’ DTPA claim. We

overrule this portion of Appellants’ first issue.

       4. Negligence Claim

       In their petition, Appellants alleged that Strausz was negligent. To prevail on a

negligence claim, a plaintiff must establish the following: (1) a legal duty owed by the

defendant to the plaintiff; (2) a breach of that duty; and (3) damages proximately

resulting from the breach. Wise Elec. Coop., Inc. v. Am. Hat Co., 476 S.W.3d 671, 680

(Tex. App.—Fort Worth 2015, no pet.).

       In her no-evidence motion solely on Appellants’ negligence claim, Strausz

argued that Appellants had no evidence to support their damages. In their response,

Appellants argued that they were under no obligation to prove the amount of their

damages. While it is true that uncertainty as to the amount of damages is not fatal to

recovery, lack of evidence or uncertainty as to the fact of damages is. Avery Pharms.,

Inc. v. Haynes & Boone, L.L.P., No. 2-07-317-CV, 2009 WL 279334, at *7 (Tex. App.—

Fort Worth Feb. 5, 2009, no pet.) (mem. op.) (per curiam); Bingham v. Sw. Bell Yellow

                                            11
Pages, Inc., No. 2-06-229-CV, 2008 WL 163551, at *6 (Tex. App.—Fort Worth Jan. 17,

2008, no pet.) (mem. op. on reh’g). Damages must be ascertainable in some manner

other than by mere speculation or conjecture and by reference to some fairly definite

standard, established experience, or direct inference from known facts. Avery Pharms.,

2009 WL 279334, at *7; Bingham, 2008 WL 163551, at *6. Remote damages—those

damages that are purely conjectural, speculative, or contingent—are too uncertain to

be ascertained and cannot be recovered. Avery Pharms., 2009 WL 279334, at *7;

Bingham, 2008 WL 163551, at *6.

      Here, Appellants sought total-loss damages.5 When a total loss has occurred,

the appropriate measure of damages is “‘the fair market value of the [vehicle]

immediately before the injury at the place where the injury occurred,’ subject to a

credit or offset, equal to the vehicle’s salvage value, if the owner retains the vehicle.”

Balderas-Ramirez v. Felder, 537 S.W.3d 625, 628 (Tex. App.—Austin 2017, pet. denied)

(quoting J & D Towing, LLC v. Am. Alternative Ins. Corp., 478 S.W.3d 649, 657 (Tex.

2016)).


      5
        Both Strausz and AutoNation argued below and argue here that Appellants
cannot recover total-loss damages as a matter of law because, according to them, only
insurance companies have the right to declare a vehicle a total loss. See Morrison v.
Campbell, 431 S.W.3d 611, 617 (Tex. App.—Fort Worth 2014, no pet.) (“An insurer
may declare a vehicle to be a ‘total loss’ when it would not be absolutely impossible to
repair it, but the damages are so extensive that repair would not be economically
feasible.”). Appellants argued below and argue here that parties other than insurance
companies may declare a vehicle a total loss. We need not address this issue because
even if total-loss damages were appropriate, Appellants did not produce evidence to
support those damages.

                                           12
      In their response to Strausz’s motion for summary judgment solely on their

negligence claim, Appellants did not produce any evidence relating to the Tesla’s fair

market value immediately before the wreck at the place where the wreck had

occurred. See id. Nor did they produce any evidence relating to a credit or offset

equal to the vehicle’s salvage value. See id. The closest Appellants came to providing

such evidence was that they referenced their petition, which contained a statement

that they had purchased the vehicle for $160,266.97 in 2016. But again, statements in

pleadings are not proper summary-judgment evidence, and even if they were, the fact

that Appellants had purchased the vehicle for $160,266.97 in 2016 is no evidence

bearing on the vehicle’s fair market value immediately before the 2018 wreck.

      In their appellate brief, Appellants also refer us to deposition testimony

provided by their expert, Newsom, in support of their damages.          The bulk of

Newsom’s testimony was not attached to Appellants’ summary-judgment response;6

rather, Newsom’s testimony was attached to their motions to reconsider the trial

court’s summary-judgment rulings.      The scope of our review is limited to the

summary-judgment record upon which the trial court’s ruling was based. Chappell v.

Allen, 414 S.W.3d 316, 321 (Tex. App.—El Paso 2013, no pet.). Here, Newsom’s


      6
       A couple of pages of Newsom’s deposition were attached to Appellants’
response to Strausz’s motion for summary judgment solely on their negligence claim.
None of that evidence, however, concerned the fair market value of the Tesla
immediately before the wreck at the place where the wreck had occurred, nor did it
concern the Tesla’s salvage value.


                                         13
testimony that was attached to Appellants’ motions to reconsider was not included in

the summary-judgment record because it was not filed with their summary-judgment

response, and there is no indication in the record that the trial court granted leave to

consider it. See Tex. R. Civ. P. 166a(c) (“Except on leave of court, the adverse party,

not later than seven days prior to the day of hearing may file and serve opposing

affidavits or other written response.”); Basin Credit Consultants, Inc. v. Obregon, 2 S.W.3d

372, 374 (Tex. App.—San Antonio 1999, pet. denied) (“Late[-]filed evidence is a

nullity unless the record affirmatively shows the trial court’s acceptance of the late

filing.”).   Thus, we do not consider Newsom’s testimony that was attached to

Appellants’ motions to reconsider. Even if we did, Newsom’s testimony did not

concern the fair market value of the Tesla immediately before the wreck at the place

where the wreck had occurred, nor did it concern the Tesla’s salvage value.

        In their petition, Appellants also sought damages relating to the Tesla’s “service

value[,] . . . sentimental value[,] . . . and intrinsic value” and damages relating to their

purported payment for a rental vehicle that was utilized while their Tesla was being

repaired. In their summary-judgment response, Appellants did not point us to any

evidence of the Tesla’s “service value[,] . . . sentimental value[,] . . . and intrinsic

value,” and having reviewed the evidence attached to their response, we have found

none. In their summary-judgment response, Appellants also did not point us to any

evidence relating to their purported payment for a rental vehicle. In our review of the



                                            14
summary-judgment evidence, however, we did find the following excerpt from Mr.

Collins’s deposition concerning a rental car:

      Q.     So did you actually rent a car when your vehicle was at
             AutoNation?

      A.     The rental car was provided by [Strausz’s insurance carrier].

             ....

      Q.     Have you paid any rental expense because of this accident?

      A.     Yes, I have.

      Q.     And to whom did you pay it?

      A.     Enterprise Rental Car.

      Q.     How much did you pay?

The summary-judgment record does not contain a response to that question, nor does

it provide any other details from which we can ascertain Appellants’ purported

damages stemming from their payment for a rental vehicle. We thus are left with less

than a scintilla of probative evidence regarding those alleged damages.

      Examining the entire record in the light most favorable to Appellants and

indulging every reasonable inference and resolving any doubts against the motion,

Appellants failed to produce summary-judgment evidence raising a genuine issue of

material fact to support their damages. See Tex. R. Civ. P. 166a(i); Balderas-Ramirez,

537 S.W.3d at 628. Accordingly, we hold that the trial court did not err by granting

summary judgment in favor of Strausz on Appellants’ negligence claim. We overrule


                                           15
this last portion of Appellants’ first issue.         Having overruled all portions of

Appellants’ first issue, we overrule that issue in its entirety.

C. The Summary Judgment in Favor of AutoNation

       Appellants brought the same claims against AutoNation as they did against

Strausz: (1) breach of a bailment agreement; (2) negligent and fraudulent

misrepresentation; (3) violation of the DTPA; and (4) negligence. Damages are an

element of each of those claims. See Cent. Petroleum Ltd., 543 S.W.3d at 921 (stating

that damages are an element of a fraudulent-misrepresentation claim); Wise Elec.,

476 S.W.3d at 680 (stating that damages are an element of a negligence claim);

Maddox, 361 S.W.3d at 760 n.9 (stating that damages are an element of negligent-

misrepresentation claim); Godfrey, 356 S.W.3d at 725 (stating that damages are an

element of a DTPA claim); Carter v. Flowers, No. 02-10-00226-CV, 2011 WL 4502203,

at *3 (Tex. App.—Fort Worth Sept. 29, 2011, no pet.) (mem. op.) (stating that

damages are an element of a claim for breach of a bailment agreement). In its motion

for summary judgment, AutoNation argued that Appellants had no evidence to

support their damages.

       Just as they failed to produce evidence to support their total-loss damages in

response to Strausz’s motion for summary judgment, Appellants failed to produce

evidence to support their total-loss damages when responding to AutoNation’s

motion for summary judgment. Instead, they simply attached to their response the

following: (1) a “Texas Peace Officer’s Crash Report” of the car wreck with Strausz;

                                             16
(2) excerpts from Strausz’s deposition relating to the day of the wreck; (3) an excerpt

and an exhibit from Mr. Collins’s deposition concerning issues with the Tesla and

discussions with AutoNation’s personnel regarding the Tesla; and (4) an excerpt from

the deposition of AutoNation’s corporate representative concerning the storage of

vehicles by AutoNation. None of that evidence relates to the Tesla’s fair market value

immediately before the wreck at the place where the wreck had occurred, nor does it

relate to the Tesla’s salvage value. See Balderas-Ramirez, 537 S.W.3d at 628.

      Appellants contend that we should look at Newsom’s deposition testimony

that was attached to their motions to reconsider in deciding whether summary

judgment was properly granted to AutoNation. But again, our review is limited to the

summary-judgment record upon which the trial court’s ruling was based. Chappell,

414 S.W.3d at 321. And here, Newsom’s testimony that was attached to Appellants’

motions to reconsider was not included in the summary-judgment record because it

was not filed with their summary-judgment response, and there is no indication in the

record that the trial court granted leave to consider it. See Tex. R. Civ. P. 166a(c);

Basin Credit Consultants, 2 S.W.3d at 374.      Thus, we do not consider Newsom’s

testimony that was attached to Appellants’ motions to reconsider. And as stated

above, even if we did consider it, Newsom’s testimony did not concern the fair

market value of the Tesla immediately before the wreck at the place where the wreck

had occurred, nor did it concern the Tesla’s salvage value. Thus, Newsom’s testimony

does not raise a genuine, material fact issue on Appellants’ total-loss damages.

                                           17
       As it relates to Appellants’ alleged damages concerning the Tesla’s “service

value[,] . . . sentimental value[,] . . . and intrinsic value,” Appellants did not point us to

any evidence of those values in their response to AutoNation’s motion, and having

reviewed the evidence attached to Appellants’ response, we have found none. As it

relates to Appellants’ alleged damages stemming from their payment for a rental

vehicle, Appellants did not point us to any evidence concerning those damages. In

our review of the summary-judgment evidence, however, we did find an email

exchange between an AutoNation representative and Mr. Collins where the

AutoNation representative stated that he needed Mr. Collins to sign and return an

attachment “to get [Mr. Collins’s] rental bill moved to us” and that AutoNation would

“only be covering $35/day for the rental.” The summary-judgment record does not

contain the attachment that Mr. Collins was asked to sign and return, nor does it

provide any other details from which we can ascertain Appellants’ purported damages

stemming from their payment of a rental vehicle. We thus are left with less than a

scintilla of probative evidence regarding those damages.

       Examining the entire record in the light most favorable to Appellants and

indulging every reasonable inference and resolving any doubts against the motion,

Appellants failed to produce summary-judgment evidence raising a genuine issue of

material fact to support their damages. See Tex. R. Civ. P. 166a(i); Balderas-Ramirez,

537 S.W.3d at 628. Accordingly, we hold that the trial court did not err by granting



                                             18
summary judgment in favor of AutoNation on each of Appellants’ claims. We thus

overrule Appellants’ second issue.

                                 IV. CONCLUSION

      Having overruled both of Appellants’ issues, we affirm the trial court’s

summary judgments.


                                                  /s/ Dana Womack

                                                  Dana Womack
                                                  Justice

Delivered: September 9, 2021




                                       19